DETAILED ACTION
Claim Rejections - 35 USC § 102
Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshi (2013/0164943).
Koshi teaches a method of cleaning an exhaust pipe in a film forming apparatus, the apparatus including a chamber (see Fig. 2 and related text), gas supply part 201, and an exhaust pipe connected to the process chamber as shown.
In regard to the cleaning, the teachings include supplying cleaning gas to the process chamber [0027], wherein cleaning gas flows from 300d to supply 232c, the process is understood as occurring when a substrate is not in the chamber and also to use a chemical reaction to remove residue. 
In regard to the location of the cleaning gas supply part, it is is provided in the vicinity of a joint between the processing chamber and the exhaust pipe (i.e. 231c) and the cleaning gas is supplied to the exhaust pipe without passing through the process chamber – see wherein a (third) cleaning process is performed with supplying cleaning gas directly to 231c [0058] and as per [0059] this process is performed simultaneously with a process of supplying the cleaning gas to the reaction chamber.
It is particularly noted that the “in a vicinity” of a joint is not particularly limiting and, furthermore/alternatively, the ‘exhaust’ and ‘chamber’ are not particularly limited and wherein Koshi designates different sections, 231a and b would be considered extensions of the chamber wherein the claims is not limited.
Regarding claims 3 and 4, the source gas is SiH2Cl2 [0025], which is understood as capable of forming a chlorosilane polymer in the exhaust pipe.
Regarding claim 5, the cleaning gas is ClF3 [0034].
Regarding claim 6, wherein the “checking” is a mental step the checking is performed as required.  Furthermore, the teachings include checking a temperature and monitoring the process which indirectly checks the remaining state of the component adhering to the pipe.
Regarding claim 8, the joint is in the side wall.

Claim Rejections - 35 USC § 103
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koshi (2013/0164943).
	Regarding claim 1, all elements of the claim are addressed per above, while it is initially held that the cleaning gas supply part is sufficiently “in a vicinity” of a joint between the chamber and exhaust pipe, but, in the interest in compact prosecution, the alternative rejection is presented.  As per MPEP 2144.04 VI. C., a rearrangement of parts is obvious without a showing of criticality.  In this case, to apply the gas supply of Koshi to be “in a vicinity” of the connection between the chamber and exhaust pipe would have been a small modification to make to the apparatus for the intended purpose of cleaning the exhaust line.  Furthermore, the vicinity is not limited and therefore any point would be considered as such.
	Claims 3-6 and 8 are rejected as per above.
Regarding claim 7, examiner takes Official Notice that it is well known to take apart portions of such apparatus in order to clean or service them and as such performing the claimed maintenance would have been obvious.  Furthermore, at some point equipment is decommissioned and there is not particular time scale on the claimed process.  

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.  Applicants have overcome the rejection over Katagiri by amendment.
In regard to the 102 rejection over Koshi, the Office does not agree.  First, it is noted that the exhaust pipe is held as 231c (or 231b) and Koshi teaches that the cleaning gas is fed into either of these exhaust pipes – since these exhaust pipes meet the claim requirement of feeding the cleaning gas directly into the exhaust pipe – the location is broadly “in the vicinity” of the where the process chamber meets the exhaust pipe – wherein 231a is “in the vicinity of” the chamber.  Vicinity is not an exact term – the location of the inlet is only separated by the distance of 231a and arguably in the vicinity – particularly wherein, for example, the injection point is on at least the same side of the chamber as depicted (versus the process gas injection points).  In regard to the 103 rejection – it is further maintained that to modify the location of the injection of the cleaning gas (i.e. such as on pipe 231a) would have been an obvious modification.  Koshi clearly intends to clean the exhaust line, by injecting the cleaning gas into 231b and/or 231c.  To modify the location of the cleaning gas inlet to, for example 231a, would have further achieved this same purpose.
	It is noted that applicants did not argue over the 103 rejection of claim 2, now incorporated into claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715